Exhibit 10.9B

 

AMENDMENT NUMBER ONE

to the

Amended and Restated Master Loan and Security Agreement

Dated as of April 28, 2005

by and between

AAMES CAPITAL CORPORATION,

AAMES INVESTMENT CORPORATION

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER ONE is made as of September 30, 2005, by and between AAMES
CAPITAL CORPORATION, having an address at 350 South Grand Avenue, 43rd Floor,
Los Angeles, California 90071 (a “Borrower”), AAMES INVESTMENT CORPORATION,
having an address at 350 South Grand Avenue, 43rd Floor, Los Angeles, California
90071 (a “Borrower”, and together with Aames Capital Corporation, the
“Borrowers”) and CITIGROUP GLOBAL MARKETS REALTY CORP., having an address at 350
Greenwich Street, 4th Floor, New York, New York 10013 (the “Lender”), to the
Amended and Restated Master Loan and Security Agreement, dated as of April 28,
2005, by and between the Borrowers and the Lender (the “Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to extend the termination date thereunder, to amend the sublimit
thereunder with respect to second lien mortgage loans, and to amend the sublimit
thereunder with respect to high LTV mortgage loans, and the Lender has agreed to
such amendments;

 

WHEREAS, as of the date of this Amendment, the Borrowers represent to the Lender
that it is in compliance with all of the representations and warranties and all
of the affirmative and negative covenants set forth in the Agreement and are not
in default under the Agreement; and

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of September 30, 2005, the definition of “Termination
Date” in Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

“Termination Date” shall mean September 29, 2006, or such earlier date on which
this Loan Agreement shall terminate in accordance with the provisions hereof or
by operation of law.



--------------------------------------------------------------------------------

SECTION 2. Effective as of September 30, 2005, subpart (10) of the definition of
“Collateral Value” in Section 1 of the Agreement is hereby amended by to read in
its entirety as follows:

 

  (10) which is a High LTV Mortgage Loan and the Collateral Value of such High
LTV Mortgage Loan, when added to the Collateral Value of all other High LTV
Mortgage Loans that secure Advances hereunder exceeds the greater of (i) ten
percent (10%) of the aggregate Collateral Value of all Advances outstanding
hereunder and (ii) $30,000,000;

 

SECTION 3. Effective as of September 30, 2005, the definition of “Collateral
Value” in Section 1 of the Agreement is hereby amended by deleting the period at
the end of subpart (12) and adding “; or” in its place, and adding the following
new subpart (13) to read in its entirety as follows:

 

  (13) which is a Second Lien Mortgage Loan and the Collateral Value of such
Second Lien Mortgage Loan, when added to the Collateral Value of all other
Second Lien Mortgage Loans that secure Advances hereunder exceeds the greater of
(i) ten percent (10%) of the aggregate Collateral Value of all Advances
outstanding hereunder and (ii) $30,000,000.

 

SECTION 4. Effective as of September 30, 2005, subpart (g) of Schedule 1 to the
Agreement is hereby amended by deleting such subpart in its entirety and
replacing it with the following:

 

(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth-in-lending, all
applicable predatory and abusive lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the origination and servicing of such Mortgage Loan have been
complied with, the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or regulations, and the Borrowers shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of the Lender, and shall deliver to the Lender, upon two Business
Days’ request, evidence of compliance with all such requirements;

 

SECTION 5. Effective as of September 30, 2005, subpart (yy) of Schedule 1 to the
Agreement is hereby amended by deleting such subpart in its entirety and
replacing it with the following:

 

(yy) HOEPA. No Mortgage Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan, “high risk home” mortgage
loan, or “predatory” mortgage loan or any other comparable term, no matter how
defined under any federal, state or local law, (c) subject to any comparable
federal, state or local statutes or regulations, or any other statute or
regulation providing for heightened regulatory scrutiny or assignee liability to



--------------------------------------------------------------------------------

holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E);

 

SECTION 6. Effective as of September 30, 2005, subpart (aaa) of Schedule 1 to
the Agreement is hereby amended by deleting such subpart in its entirety and
replacing it with the following:

 

(aaa) Georgia Mortgage Loans. No Mortgage Loan which is secured by a Mortgaged
Property which is located in the state of Georgia was originated prior to
March 7, 2004;

 

SECTION 7. Conversion to Repurchase Facility. The Borrowers hereby agree to
execute all documents necessary to convert the facility provided under the
Agreement into a master repurchase facility, in forms acceptable to the Lender
and on terms reasonably similar to the terms of the Agreement and all amendments
thereto, within ninety (90) days of the date hereof. The Borrowers acknowledge
that the Lender has entered into this Amendment Number One in reliance on the
Borrowers’ agreement to execute such repurchase facility documents.

 

SECTION 8. Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Agreement.

 

SECTION 9. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 10. Representations. In order to induce the Lender to execute and
deliver this Amendment Number One, the Borrowers hereby represent to the Lender
that as of the date hereof, the Borrowers are in full compliance with all of the
terms and conditions of the Agreement and no Default or Event of Default has
occurred and is continuing under the Agreement.

 

SECTION 11. Governing Law. This Amendment Number One shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Section 5-1401 of the New York General Obligations Law).

 

SECTION 12. Counterparts. This Amendment Number One may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number One to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By: 

   

Name: 

   

Title: 

   

AAMES INVESTMENT CORPORATION

(Borrower)

By: 

   

Name: 

   

Title: 

   

CITIGROUP GLOBAL MARKETS

REALTY CORP.

(Lender)

By: 

   

Name: 

   

Title: 

   